As filed with the Securities and Exchange Commission on November 1, 2010 Registration No.333-162013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PET DRX CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 56-2517815 (I.R.S. Employer Identification No.) 12401 West Olympic Boulevard Los Angeles, California 90064-1022 (310) 571-6500 (Address of Principal Executive Offices, including Zip Code and Telephone Number) 2007 Pet DRx Corporation Stock Incentive Plan, As Amended XLNT Veterinary Care, Inc. 2004 Stock Option Plan, As Amended (Full title of the plan) Tomas W. Fuller Chief Financial Officer VCA Antech, Inc. 12401 West Olympic Boulevard Los Angeles, California 90064-1022 (310) 571-6500 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Copy to: Julie M. Kaufer, Esq. Akin Gump Strauss Hauer & Feld LLP 2029 Century Park East, Suite 2400 Los Angeles, California 90067 (310) 229-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company)Smaller Reporting Company x Deregistration of Securities On September 18, 2009, Pet DRx Corporation, a Delaware corporation (the “Company”), filed a registration statement on Form S-8 (File No.333-162013) (the “Registration Statement”), registering 5,200,000 shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”), for issuance pursuant to the 2007 Pet DRx Corporation Stock Incentive Plan and 894,631 shares of Common Stock for issuance pursuant to the XLNT Veterinary Care, Inc. 2004 Stock Option Plan. On November 1, 2010, pursuant to the terms of the Merger Agreement, dated as of June 2, 2010, by and among the Company, VCA Antech, Inc. and Snow Merger Acquisition, Inc., the Company merged with and into Snow Merger Acquisition, Inc., with the Company as the surviving entity (the “Merger”). In connection with the Merger, this Post-Effective Amendment No.1 is being filed to deregister all shares of Common Stock registered under the Registration Statement that remain unissued. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No.1 to its registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Los Angeles, State of California, on November 1, 2010. PET DRX CORPORATION By: /s/Robert L. Antin Name: Robert L. Antin Title:
